DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 05/10/2022. In the paper of 05/10/2022, Applicant amended claims 10, 12 and 17. Applicant also canceled claim 11. Claims 1-9 and 13-16 were previously withdrawn.

Response to Arguments
Moot and Withdrawn Rejection(s)
The rejections of claims 10-12 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in para 10-14 of pages 3-5 of the Non Final rejection mailed on 12/10/2021  are withdrawn based on claim amendments.
The rejections of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in para 10-14 of pages 3-5 of the Non Final rejection mailed on 12/10/2021 are moot based on the cancellation of claim 11.
The rejection of claims 12, 14 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn based on claim amendments.
The rejection of claim 11 under 35 U.S.C. 101 is moot based on the cancellation of claim 11.
The rejection of claims 10, 12 and 17-18 under 35 U.S.C. 103 as being unpatentable over Pragman et al. (2012, PloS one, 7(10), p.e47305, pp 1-10: previously cited) in view of Admyre et al. (2003, European Respiratory Journal, 22(4), pp.578-583: newly cited), Kim et al., (2015, The Journal of Immunology, 194(7), pp.3361-3368: newly cited), Skog et al. (WO2009/0100029A1, publ. Aug 13, 2009: previously cited) and Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111: previously cited) is withdrawn in view of claim amendments.

Maintained Rejection(s)
The rejection of claims 10, 12 and 17-18 under 35 U.S.C. 101 is maintained but modified as necessitated by claim amendments.

Argument(s)
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive as follows. Applicant argues that claims 10, 12 and 17-18 are directed to eligible subject matter and is not directed to a judicial exception because the claims require one or more of the particular 24 extracellular vesicles in the diagnostic model, because steps (c) and (d) recite more than gathering information and because steps (a) and (b) are not routine and conventional steps in diagnosing COPD (see Remarks of 05/10/2022, pg 24, last para and pg 25-27, all text).
Applicant arguments are not persuasive because as a whole, claims 10, 12 and 17-18 are methods that provide diagnosis of risk of COPD by relying on judicially excluded subject matters (levels of sequences content in bacteria-derived EVs of a patient’s sample, which are provided as markers within a mathematical constructed diagnostic model so as to provide the diagnosis), without significantly more.
Further, Applicant’s arguments that providing a metagenomic analysis for COPD diagnosis is not routine and conventional is not persuasive (Remarks, pg 28, 1st para) since the naturally occurring association of the metagenome/microbial diversity and disease status/presence/absence of a disease is a patent ineligible subject matter. To obviate the 35 U.S.C. 10 rejection, the claims are required to recite (additional) elements beyond judicial exceptions that integrate the claims into a practical application and/or allow the claims as a whole, to amount to significantly more than judicial exception(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law or a natural correlation without significantly more. 

The analysis
The eligibility of claims 10, 12 and 17-18 are considered in light of the revised Patent Subject Matter Eligibility Guidance (revised June 2020), the Berkheimer Memo and M.P.E.P section 2103- 2106.07 (c).
	The eligibility analysis requires one to address the following questions: 
(i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); 
(ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and 
(iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. 
In addition, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

Step 1
Claim 10 is construed as being drawn to a process. Claims 12 and 17-18 depend from claim 10 are also drawn to process(es).
Accordingly, claims 10, 12 and 17-18 are directed to one of the four statutory categories (i.e. process). 

Step 2A
With respect to Step 2A, claims 10, 12 and 17-18 are directed to a judicial exception (i.e., a natural phenomenon, law of nature as disclosed below). 
The process of claims 10, 12 and 17-18 rely on increase or decrease in enumerated 16S rDNA sequences from bacteria-derived extracellular vesicles from samples of subject group who is suspected of being at risk of developing chronic obstructive pulmonary disease (COPD), and from a normal individual group so as to provide the level of extracellular vesicles which is further provided to calculate risk of developing chronic obstructive pulmonary disease (COPD). 
Accordingly, claims 10, 12 and 17-18 recite a natural correlation between DNA content of bacteria-derived extracellular vesicles as determined by PCR amplification of 16S rDNA sequences, and COPD diagnosis of subjects suspected of being at risk of developing chronic obstructive pulmonary disease (COPD). 

Further, claim 10 also recite additional judicial exceptions/abstract idea(s) in step (c) of “selecting the bacteria-derived extracellular vesicles exhibiting a p-value loss than 0.05 between the two group in a t-test and a difference of two-fold or more in mean value between the two groups” and a step (d) of “forming a diagnostic model based on diagnostic performance indexes comprising an area under curve (AUC), accuracy, sensitivity, or specificity calculated by logistic regression analysis”. See M.P.E.P.2106.04(a)(2) which discloses types of abstract idea groupings. Steps (c) and (d) of claim 10 are construed as relying on mathematical concepts/relationships and/or mathematical calculations. 

Concerning prong Two of step 2A which ask whether the claims recite additional elements that integrate the judicial exception into a practical application, claims 10, 12 and 17-18 also do not recite any additional elements that integrate the judicial exception into a practical application because mathematical analysis of steps (c) and (d) of claim 10 are judicial exception(s) that are required to transform/use the natural correlation.
In view of the foregoing, claims 10, 12 and 17-18 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Step 2B
With respect to Step 2B, claims 10, 12 and 17-18 do not recite any additional elements so that the claim amounts to significantly more than the judicial exception since there are no additional processes/steps recited beyond step (d) that apply the judicial exceptions into a practical application so as to allow the claims to amount to significantly more than claims that rely on judicial exceptions.

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637    

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637